Citation Nr: 1307164	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at an April 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a back disability that began during active duty.  Specifically, the Veteran asserts that while he was working as an aircraft mechanic on Clarksville Air Force Base in 1975, a hydraulic system exploded and knocked him off a plane.  He reports that he fell ten feet out of the air and landed on his back and buttocks.  The Veteran states that because he had also severely injured his eyes during the incident, his reports of back pain at that time were not considered urgent.  He contends that he has had chronic low back pain since the in-service injury.

The Veteran's DD-214 shows his military occupation specialty was aircraft propeller technician, which is consistent with the Veteran's report of an injury incurred while working on an aircraft.  See 38 U.S.C.A. § 1154.  

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a back disability.  

A December 2005 VA treatment record demonstrates a diagnosis of L5-S1 discogenic disc disease with Modic changes.  A magnetic resonance imaging scan revealed severe Modic type II changes at end plate of L5-S1 with almost no disc space between L5-S1 and bilateral foraminal stenosis.  A June 2010 VA treatment record reflects a history of degeneration of lumbar, and a May 2011 VA treatment record indicates a prior medical history of spinal stenosis of the C-spine.  A March 2011 documents a long history of chronic low back pain dating back to a fall at work in 1975.  
	
The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record reflects multiple diagnoses concerning the Veteran's chronic low back pain throughout the pendency of the appeal, and as such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, the Veteran is competent to testify as to an in-service injury and his symptoms of back pain during and following active duty.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, the medical evidence of record reflects that the Veteran's reports of chronic low back pain since an in-service injury have been consistent throughout the pendency of the appeal.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Furthermore, although the Veteran's service treatment records do not reflect an in-service injury related to the back, he asserts that his current back disability stems from the same in-service injury that caused his service-connected eye disability.  As the treatment of the Veteran's eye condition is documented in the service treatment records, the Board finds this evidence indicates that an in-service injury may have occurred consistent with the Veteran's reports.  As a result, a remand for a VA examination is warranted in order to ascertain whether any current back disability is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Finally, the Board concludes that because there might be outstanding records pertinent to the Veteran's claim, a remand is necessary to obtain these records.  The evidence of record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Efforts to obtain these and any other Federal records must continue until the RO or AMC determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and his representative, and he must then be afforded an opportunity to respond.

2. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current back disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, to include the service treatment records and VA treatment records, and with consideration of the Veteran's lay testimony pertaining to an in-service injury, in-service symptoms, and post-service symptoms, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability is related to active duty.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the Veteran's claim for entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


